t c summary opinion united_states tax_court dianne m and charles h headen petitioners v commissioner of internal revenue respondent docket no 20249-02s filed date charles h headen pro_se lorianne masano for respondent carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed subsequent section references are to the internal_revenue_code in effect for rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency in petitioners’ federal_income_tax in the amount of dollar_figure the issue for consideration is whether social_security disability benefits received in by charles h headen are includable in petitioners’ income for that year background some of the facts have been stipulated and are so found at the time the petition was filed in this case petitioners resided in ocala florida references to petitioner are to charles headen in petitioner was injured in the line of duty as a florida highway patrol officer as a result of his injuries petitioner underwent three surgeries and was out of work for extended lengths of time from to during these absences petitioner collected worker’s compensation benefits in petitioner’s physician determined that petitioner was totally and permanently disabled from gainful employment and incapable of any kind of work as a result of his disability petitioner was awarded in line of duty disability retirement benefits from the state of florida in addition to dianne m headen neither appeared at trial nor signed the stipulation of facts the case will be dismissed as to her for lack of prosecution rule b however the decision will be entered against petitioner dianne m headen consistent with the decision entered against petitioner charles h headen the state disability retirement benefits petitioner continued to receive worker’s compensation benefits in or around petitioner’s worker’s compensation benefits ended in date petitioner applied for social_security disability insurance ssdi benefits which were awarded in date the ssdi award included amounts attributable to earlier years petitioner’s ssdi benefits were offset dollar for dollar by the amount of worker’s compensation benefits petitioner received in addition to the ssdi benefits petitioner continued to receive disability retirement benefits from the state of florida in petitioner received ssdi benefits of dollar_figure portions of the amount received in included unpaid ssdi benefits for the taxable years and petitioners timely filed their federal_income_tax return taking into account wages interest and pension distributions they reported adjusted_gross_income of dollar_figure petitioners did not include any portion of the ssdi benefits received by petitioner in the income reported on their return in the notice_of_deficiency respondent determined that a portion of the ssdi benefits dollar_figure received by petitioner during is includable in petitioners’ income for that year another adjustment made in the notice_of_deficiency is computational discussion sec_61 provides that except as otherwise provided by law gross_income includes all income from whatever source derived relevant for our purposes sec_86 provides that if the taxpayer’s modified adjusted gross income2 plus one-half of the social_security_benefits received by the taxpayer exceeds the adjusted_base_amount then gross_income includes the lesser_of the sum of a percent of such excess plus b the lesser_of i one-half of the social_security_benefits received during the year or ii one-half of the difference between the adjusted_base_amount and the base_amount of the taxpayer or percent of the social_security_benefits received during the taxable_year sec_86 with respect to a married taxpayer who files a joint_return the base_amount and the adjusted_base_amount are dollar_figure and dollar_figure respectively sec_86 and b the adjustment made in the notice_of_deficiency in this case ignoring adjustments not relevant here petitioners’ modified_adjusted_gross_income equals their adjusted_gross_income sec_86 prior to certain disability benefits were excludable from an employee’s gross_income maki v commissioner tcmemo_1996_209 however this section was repealed and since social_security disability benefits have been treated in the same manner as other social_security_benefits id with respect to the ssdi benefits received by petitioner is consistent with the above formula although not entirely clear from the record some of the ssdi benefits received in relating to prior years might have been offset by worker’s compensation benefits also received during those prior years if so the federal_income_tax consequences with respect to petitioner’s ssdi award remain the same because the worker’s compensation benefits causing the reduction in social_security_benefits are for federal_income_tax purposes treated as social_security_benefits sec_86 social_security_benefits are included in the recipient’s gross_income in the taxable_year in which the benefits are received sec_86 an election is available to a taxpayer who receives a lump-sum payment of social_security_benefits during the taxable_year in which a portion of the benefits is attributable to previous taxable years sec_86 sec_86 provides that if the election is made the amount included in gross_income for the taxable_year of receipt must not exceed the sum of the increases in gross_income for those previous taxable years that would result from taking into account the portion of the benefits attributable to the previous taxable years petitioners did not make an election under sec_86 with respect to the lump-sum ssdi benefits received in sec_86 provides sec_86 workmen’s compensation benefits substituted for social_security_benefits --for purposes of this section if by reason of sec_224 of the social_security act or by reason of sec_3 of the railroad retirement act of any social_security_benefit is reduced by reason of the receipt of a benefit under a workmen’s compensation act the term social_security_benefit includes that portion of such benefit received under the workmen’s compensation act which equals such reduction mikalonis v commissioner tcmemo_2000_281 according to petitioner a portion of the lump-sum benefits received in was a rebate for attorney’s fees to the extent that petitioner incurred attorney’s fees in securing the ssdi award those fees might well have been deductible see sec_212 nevertheless there is insufficient evidence in the record to establish the amount of the fees or the proper year for any such allowable deduction taking into account petitioners’ filing_status their modified_adjusted_gross_income and the ssdi benefits petitioner received that year we find respondent’s determination as to the portion of petitioner’s ssdi benefits includable in petitioners’ gross_income is sustained reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent
